DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on September 21, 2022, after Final Rejection in the Final Office Action of May 27, 2022 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE on August 29, 2022, which has been entered (with the unamended claims entered on September 15, 2022 with the Advisory Action of that same date). 
Non-Final Office Action
This Office Action responds to Applicants’ “AMENDMENT” filed on August 29, 2022 as the RCE’s submission. 
Status of Claims
None of the claims were amended, claim 4 was previously presented, and claims 2, 5, 7 & 10-11 were previously cancelled. Claims 1, 3-4, 6 & 8-9 are pending and have been examined, and the claim rejections and response to the arguments in the Amendment are below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6 & 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for assigning a trade instruction, in a structured data format, to a trading system capable of processing a trade, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). This judicial exception is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Analysis: claim 1 (a “method for assigning a trade instruction, in a structured data format, to a trading system capable of processing a trade”) is directed to a process in the instant case. The limitations of “receiving…from at least one data source, an image comprising trading information in an unstructured data format, wherein the trading information comprises one or more trading keywords; executing…an image processing technique and a machine learning technique for extracting the one or more trading keywords and metadata associated to the one or more trading keywords, from the image, in the structured data format, wherein the image processing technique uses a Long Short Term Memory (LSTM) technique along with a reinforcement learning technique and the metadata indicates values pertaining to the one or more trading keywords; mapping…the one or more trading keywords and one or more parameters associated to the trading category; categorizing…the trading information into a trading category of a plurality of trading categories, based on the mapping of the one or more trading keywords and one or more parameters associated to the trading category, using machine learning techniques; validating…the categorization of the trading information upon referring to a trade domain ontology, wherein the trade domain ontology comprises a predefined mapping of the one or more trading keywords and at least one trading category of the plurality of trading categories; and assigning…the one or more trading keywords and the metadata associated to the one or more trading keywords to the trading system for processing the trade in the trading category, as categorized, upon validating the categorization” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a processor, interacting with a trading system and at least one data source, as well as the abstract software code or instructions of an image processing technique, a machine learning technique, a Long Short Term Memory (LSTM) technique, and a reinforcement learning technique, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional element of a processor, interacting with the trading system and the at least one data source, to perform all the claimed functions. A plain reading of FIGS. 1-3 as well as their associated descriptions in paragraphs [0022]-[0039] of Applicants’ Specification reveals that the above listed component can be a general-purpose, generic or commercially available computing element or device programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [0025] (“The at least one processor 202 may be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the at least one processor 202 is configured to fetch and execute computer-readable instructions stored in the memory 206.”). Hence, the additional elements of the processor, the trading system and the at least one data source, working together to perform all the steps in the claim are generic computing components suitably programmed to perform their respective functions. All of these elements are also recited at a high-level of generality, e.g., as generic processors, systems, and data sources performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. See Apps.’ Spec., paras. [0022]-[0039]. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the processor, the trading system and the at least one data source of independent claim 1, independent claim 6 also contain the generic computing components of: a trade instruction processing system, and a memory. 
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor (claims 1 & 6), the trading system (claims 1 & 6), the at least one data source (claims 1 & 6), the trade instruction processing system (claim 6), and the memory (claim 6) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible nor is independent claim 6 based on similar reasoning and rationale.
Dependent claims 3-4 & 8-9, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 3 & 8, the limitations of “The method of claim 1, wherein the one or more trading keywords comprises at least one of trade type, trade date, account number, broker details, and currency information” (claim 3) and “The trade instruction processing system of claim 6, wherein the one or more trading keywords comprises at least one of trade type, trade date, account number, broker details, and currency information” (claim 8), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the one or more trading keywords in a method for assigning a trade instruction, in a structured data format, to a trading system capable of processing a trade.
In claims 4 & 9, the limitations of “The method of claim 1, wherein the at least one pre-defined trading category is one of derivatives, forex, mutual fund, and equity shares” (claim 4) and “The trade instruction processing system of claim 6, wherein the at least one pre-defined trading category is one of derivatives, forex, mutual fund, and equity share” (claim 9), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the at least one pre-defined trading category in a method for assigning a trade instruction, in a structured data format, to a trading system capable of processing a trade.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1, 3-4, 6 & 8-9 are not eligible subject matter under 35 U.S.C. 101.
Response to Arguments
As to the 35 U.S.C. 101 Rejection, and in response to Applicants' general assertion on pages 6-26 of the Amendment, under the heading of “35 USC § 101 Rejection of the Claims”, that the 35 U.S.C. 101 rejection should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “method for assigning a trade instruction, in a structured data format, to a trading system capable of processing a trade”) is directed to a process in the instant case. The limitations of “receiving…from at least one data source, an image comprising trading information in an unstructured data format, wherein the trading information comprises one or more trading keywords; executing…an image processing technique and a machine learning technique for extracting the one or more trading keywords and metadata associated to the one or more trading keywords, from the image, in the structured data format, wherein the image processing technique uses a Long Short Term Memory (LSTM) technique along with a reinforcement learning technique and the metadata indicates values pertaining to the one or more trading keywords; mapping…the one or more trading keywords and one or more parameters associated to the trading category; categorizing…the trading information into a trading category of a plurality of trading categories, based on the mapping of the one or more trading keywords and one or more parameters associated to the trading category, using machine learning techniques; validating…the categorization of the trading information upon referring to a trade domain ontology, wherein the trade domain ontology comprises a predefined mapping of the one or more trading keywords and at least one trading category of the plurality of trading categories; and assigning…the one or more trading keywords and the metadata associated to the one or more trading keywords to the trading system for processing the trade in the trading category, as categorized, upon validating the categorization” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a processor, interacting with a trading system and at least one data source, as well as the abstract software code or instructions of an image processing technique, a machine learning technique, a Long Short Term Memory (LSTM) technique, and a reinforcement learning technique, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as does independent claim 6 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 7-10 of the Amendment. 
The Examiner also respectfully disagrees with how the present claims might be similar to the series of Federal Circuit cases cited by Applicant at least because each case pertains to a different set of facts involving different patents and technologies. Specifically, the below Federal Circuit cases cited by Applicants are clearly distinguishable for the reasons set forth below:
Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1338 (Fed. Cir. 2016) (“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory…In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea…we think it is clear for the reasons stated that the claims are not directed to an abstract idea, and so we stop at step one. We conclude that the claims are patent-eligible”).
DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1259 (Fed. Cir. 2014) (“The ′399 patent's claims are different enough in substance from those in Ultramercial because they do not broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. Instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to the above-described hybrid web page that presents product information from the third-party and visual “look and feel” elements from the host website. When the limitations of the ′399 patent's asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional use of the Internet. It is also clear that the claims at issue do not attempt to preempt every application of the idea of increasing sales by making two web pages look the same, or of any other variant suggested by NLG. Rather, they recite a specific way to automate the creation of a composite web page by an ‘outsource provider’ that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet. As a result, the ′399 patent's claims include ‘additional features’ that ensure the claims are “more than a drafting effort designed to monopolize the [abstract idea].” Alice, 134 S.Ct. at 2357. In short, the claimed solution amounts to an inventive concept for resolving this particular Internet-centric problem, rendering the claims patent-eligible. In sum, the ′399 patent's claims are unlike the claims in Alice, Ultramercial, buySAFE, Accenture, and Bancorp that were found to be “directed to” little more than an abstract concept. To be sure, the ′399 patent's claims do not recite an invention as technologically complex as an improved, particularized method of digital data compression. But nor do they recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations, such as the claims in Alice, Ultramercial, buySAFE, Accenture, and Bancorp. The claimed system, though used by businesses, is patent-eligible under § 101”).  
BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016) (“We agree with the district court that the limitations of the claims, taken individually, recite generic computer, network and Internet components, none of which is inventive by itself. BASCOM does not assert that it invented local computers, ISP servers, networks, network accounts, or filtering. Nor does the specification describe those elements as inventive. However, we disagree with the district court’s analysis of the ordered combination of limitations…The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. As is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the '606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. BASCOM explains that the inventive concept rests on taking advantage of the ability of at least some ISPs to identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account…According to BASCOM, the inventive concept harnesses this technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering system on an ISP server…this specific method of filtering Internet content cannot be said, as a matter of law, to have been conventional or generic.”).  
Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1306 (Fed. Cir. 2016) (“representative claim 1 recites a series of limitations that, when considered individually and as an ordered combination, provide an inventive concept sufficient to confer eligibility. While the components and functionality necessarily involved in the '797 patent (e.g., ISMs, gatherers, network devices, collection, aggregation, and enhancement) may be generic at first blush, an examination of the claim in light of the written description reveals that many of these components and functionalities are in fact neither generic nor conventional individually or in ordered combination. Instead, they describe a specific, unconventional technological solution, narrowly drawn to withstand preemption concerns, to a technological problem.”).
McRo, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1303, 1316 (Fed. Cir. 2016) (“We hold that the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, is not directed to an abstract idea and is therefore patent-eligible subject matter under § 101…Here, the structure of the limited rules reflects a specific implementation not demonstrated as that which “any [animator] engaged in the search for [an automation process] would likely have utilized.” Myriad, 133 S.Ct. at 2119–20 (quotation marks omitted). By incorporating the specific features of the rules as claim limitations, claim 1 is limited to a specific process for automatically animating characters using particular information and techniques and does not preempt approaches that use rules of a different structure or different techniques. See Morse, 56 U.S. at 113. When looked at as a whole, claim 1 is directed to a patentable, technological improvement over the existing, manual 3–D animation techniques. The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice. Alice, 134 S.Ct. at 2358 (citing Diehr, 450 U.S. at 177, 101 S.Ct. 1048). Claim 1 of the '576 patent, therefore, is not directed to an abstract idea.).
Thus, it is clear from the above that the present claims are unlike and in stark contrast to the above Federal Circuit cases finding the claims eligible under 35 U.S.C. 101 because the claim limitations here merely implement the abstract idea of methods of organizing human activity using generic computing components and also do not improve any technology. The Internet Patents Corp., Genetic Techs., Thales Visionix and Rapid Litig. Mgmt. cases, as well as the Alice, Mayo, and Diamond v. Diehr “more major” cases cited also are distinguishable at least because they also involve completely different patents, facts, and technologies.
The claims also do not integrate the abstract idea into a practical application, contrary to the arguments made on pages 10-17 of the Amendment, because again, only generic computing components are recited that carry out person-operable steps. The above is inaccurate because as can be seen by the 35 U.S.C. 101 rejection above, the “additional elements” in the claims of the processor (claims 1 & 6), the trading system (claims 1 & 6), the at least one data source (claims 1 & 6), the trade instruction processing system (claim 6), and the memory (claim 6) are all clearly and undeniably generic computing components. Hence, once all these generic computing components listed above are stripped away, the only limitations that remain are merely person-operable steps that can be executed by one or more human beings. In other words, the recited steps in the claims can undoubtedly be performed by a human being (or human beings) with pen and paper or in their minds, or by interacting with each other, especially when one or more human being(s) (in at least a prior version of claim 1 substantially similar to the present one) perform the steps of: receiving trading information comprising one or more trading keywords from at least one data source in an unstructured data format (e.g., a human being receiving trading information having trading keywords from another person or at least one data source in an unstructured data format, e.g., unorganized documents sent via postal mail or physical in-person transfer, or disorganized auditory information conveyed via spoken speech in person or over the phone); executing an image processing technique and a machine learning technique for extracting the one or more trading keywords and metadata associated to the one or more trading keywords, from the trading information, in the structured data format, wherein the image processing technique uses a Long Short Term Memory (LSTM) technique along with a reinforcement learning technique and the metadata indicates values pertaining to the one or more trading keywords (e.g., a human being analyzing, with human observation or mental and/or hand-written calculations the disorganized information and transforming it into structured, organized information, with the ability of using mathematical formulas or models such as LSTM and reinforcement learning techniques and analyzing metadata, which can be documents, having values pertaining to the one or more trading keywords); mapping the one or more trading keywords and one or more parameters associated to the trading category, to categorize the trading information into a trading category of a plurality of trading categories (e.g., by human categorization, human observation, a human being performing mental and/or hand-written calculations, or another human-operable task, action or procedure); validating the categorization of the trading information upon referring to a trade domain ontology, wherein the trade domain ontology comprises a predefined mapping of the one or more trading keywords and at least one trading category of the plurality of trading categories (e.g., again by human validation/verification/checking procedures, human observation, a human being performing mental and/or hand-written calculations, or another human-operable task, action or procedure); and assigning the trading information to the trading system for processing the trade in the trading category, as categorized, upon validating the categorization (e.g., again by human assignment procedures, human observation, a human being performing mental and/or hand-written calculations, or another human-operable task, action or procedure). See, e.g., Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (“Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind.”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of “computer” or “computer readable medium” does not make a claim otherwise directed to process that “can be performed in the human mind, or by a human using a pen and paper” patent eligible). Thus, contrary to Applicants’ arguments, the claims of the present application merely perform operations that can be executed by a human being, or human beings, with pen and paper, interacting with one another, or in their mind(s) and further with the aid of generic computing components (such as a processor). Consequently, the present claims clearly and undeniably fall under the judicial exception of certain “methods of organizing human activity”, as further discussed above.
The claims also do not recite “significantly more” than the abstract idea or judicial exception, contrary to the arguments made on pages 17-26 of the Amendment, also because there is not any novel arrangement or positioning of claim elements (e.g., changing their positioning or arrangement would not change anything with respect to claim scope, hence establishing that their arrangement is completely arbitrary). Furthermore, the present claims are directed to a business solution (being able to more efficiently assign trade instructions to a trading system for processing trades) to a business problem (the inefficiencies encountered in assigning trade instructions to a trading system for processing trades) in a business field (assigning trade instructions to a trading system for processing trades), not a technological solution to a technological or technology-based problem, such as manipulating the bits and bytes behind graphic user interface (GUI) icons, improving specific cryptographic communication processes, or optimizing the monitoring of network traffic flow (all discussed as examples in the 2019 PEG). Finally, the present claims also do not fit into any of the specifically delineated examples of the judicial exception being integrated into practical applications listed in the above 35 U.S.C. 101 rejection. For these reasons and those stated in the rejection above, the rejection of pending claims 1, 3-4, 6 & 8-9 under 35 U.S.C. 101 is hereby maintained by the Examiner.
                    Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
September 30, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/4/2022